DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 03/10/2022 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Multiple issues pertinent to patentability, some raised previously and some newly-introduced by amendment, addressed hereinbelow, have not yet been resolved.  It is noted that an application should not be allowed, unless and until issues pertinent to patentability have been raised and are resolved.  The Examiner is required to render evaluation of the pending claims based on the “preponderance of evidence” test—i.e., a claim should be rejected if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable (see MPEP 706(I)).
In the instant application, at least the issues currently present under 35 U.S.C. §112(b), addressed hereinbelow, preclude passing the claimed invention to issue.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant’s current title of “Power Generation System” is appropriately descriptive of many, many different systems and is not at all accurately descriptive of Applicant’s own system as set forth in at least claim 1.
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).

Drawings
The drawings were received on 03/10/2022.  These drawings are not acceptable.
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding the Figures of 03/10/2022, the drawings are objected to as failing to comply with 37 CFR 1.84(c) because they are not properly identified (no figure numbers are provided).
Regarding Sheets 1-3, 8, Replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because:
• The drawings have a line quality that is too light to be reproduced (weight of all lines and letters must be heavy enough to permit adequate reproduction) or text that is illegible (reference characters, sheet numbers, and view numbers must be plain and legible).  See 37 CFR 1.84(l) and (p)(1).
• The drawings must be reasonable free from erasures and must be free from alterations, overwriting, interlineations, folds, and copy marks.  See 37 CFR 1.84(e), (l), and (m).
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, line 5, the phrase “from an outer peripheral face[[,]] and the cam wheel rotating” (markings showing amendment), as amended, is unclear and grammatically incorrect.  It is suggested to undo the amendments.
Regarding claim 1, lines 7-8, the phrase “a power generator comprising a second rotating shaft and a drive wheel connected to the second rotating shaft” would be more clearly written as: —a power generator comprising a second rotating shaft and a drive wheel, the drive wheel connected to the second rotating shaft—.
Regarding claim 1, lines 12-13, the phrase “wherein: rotation of the cam wheel […]” would be more clearly stated as: —wherein: the rotation of the cam wheel […]—, since “rotation of the cam wheel” appears to have been previously introduced with the phrase “the cam wheel rotating as a torque […]”.
Regarding claim 1, second page, lines 5-6, the phrase “as the swing arm undergoes a rotary motion in the first direction, and, after the swing arm undergoes a rotary motion in the first direction” is unclear.  Notably, the claim appears to introduce two separate “rotary motion[s] in the first direction,” though it seems that only a single “rotary motion in the first direction” occurs.  Clarification is requested.
Regarding claim 9, line 4, the phrase “connected to the pedestal or a first block fixed […]” would be more clearly written as: —connected to the pedestal or to a first block fixed […]—.
Regarding claim 9, line 6, the phrase “connected to the swing arm or a second block fixed […]” would be more clearly written as: —connected to the swing arm or to a second block fixed […]—.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for
performing a specified function without the recital of structure, material, or acts in support
thereof, and such claim shall be construed to cover the corresponding structure, material,
or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The following claim limitations are being interpreted under 35 U.S.C. 112(f):
In claim 2: the term “a biasing means” has been amended to “a mechanical bias” which “biases the swing arm toward a second direction”;
In claim 3: the term “a moving means capable of moving the arm mechanism” has been amended to “a movement component that moves the arm mechanism”;
In claim 6: “a clutch control means for controlling the clutch mechanism” has been amended to “a clutch control that controls the clutch mechanism”;
In claim 9: the term “a rotating means for rotating the pedestal” has been amended to “a rotation device that rotates the pedestal”;
In claim 13: “a clutch control means for controlling the clutch mechanism” has been amended to “a clutch control for controlling the clutch mechanism”.
Note that the above-noted amended limitations have simply replaced the term “means” with a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 3-17, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Applicant is reminded that all amendments must find support in the disclosure as originally filed.  No new matter may be added.
Regarding claim 1, the limitation “a turbine comprising a first rotating shaft that rotates by application of hydraulic power or wind power” is vague and indefinite.  Notably, the limitation appears to indicate that “application of hydraulic power or wind power” is done to the “first rotating shaft”.  It is unclear how a “shaft” may receive “application of hydraulic power or wind power”.  If it is the “turbine” component which receives “application of hydraulic power or wind power,” such should be clarified.  Alternatively, if it is indeed the “shaft,” the claim should be clarified to indicate how a “shaft” may receive “application of hydraulic power or wind power”.
Regarding claim 1, the limitation “the power generator generating electric power […] which is generated […] to electric energy” (emphasis added) is vague and indefinite.  The claim recites both “electric power” and “electric energy”.  It is unclear whether these are intended to refer to two separate and distinct features or the same, e.g., “electric power”.
Regarding claim 1, the limitation “a mechanical bias” is vague and indefinite.  The claim and the specification fail to make clear what “a mechanical bias” may comprise.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 1, the limitation “a first through-hole arranged near the second end swing arm portion” is vague and indefinite.  
First, the term “near” is a relative term which renders the claim indefinite.  The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Furthermore, the claim does not make clear “through” which component the “first through-hole” is made.  The claim should be amended to clearly and definitely set forth the structural relationships between the “first through-hole,” “the swing arm,” the “second end swing arm portion,” etc.
Regarding claim 1, first page, line 27 to second page, line 3: the limitation “wherein a rotary motion is produced in the swing arm around the first pin as an axis in a first direction due to a pressing force of the cam coming into contact with the first end swing arm portion by rotation of the cam wheel” (emphasis added) is vague and indefinite.
First, the phrase “as an axis in a first direction” is not idiomatic and is, consequently, vague and indefinite. 
Second, the limitation “the cam” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, the claim previously set forth that “the cam wheel comprises cams”—i.e., a plurality of “cams”.  Here, reference is made to a single “cam”.  It is unclear whether reference was intended to be made to all the “cams” or to a specific “cam” and, if only to a specific “cam,” then which one?
Regarding claim 1, second page, lines 6-7, the limitation “the swing arm inverts to undergo a rotary motion in the second direction by a biasing force produced by the mechanical bias” (emphasis added) is not idiomatic and is, consequently, vague and indefinite.  Notably, the claim fails to make clear what the phrase “inverts to undergo a rotary motion” is intended to comprise.  If a specific action is intended, such should be made clear.  Here, the term “invert” as is generally understood (i.e., to “turn upside down”)1 does not appear appropriate in the context of the invention.
Regarding claim 1, second page, lines 18-19, the limitation “the second end drive arm” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 1, second page, lines 23-24, the limitation “the follower arm undergoes a rotary motion in the first direction around the first pin as the axis” (emphasis added) is vague and indefinite.  The phrase “around the first pin as the axis” is not idiomatic and is, consequently, vague and indefinite.  Furthermore, it is unclear what the term “the axis” is intended to refer to.
Regarding claim 1, second page, lines 24-27, the limitation “by pulling of the second pin during the rotary motion of the swing arm in the first direction due to a rotary motion pressing the third pin against an inner peripheral face of the first through-hole of the swing arm is generated in the drive arm by moving the third pin to the second end swing arm portion” is vague and indefinite.  
First, the limitation is generally narrative with portions that appear grammatically incorrect.
Second, the limitation fails to make clear to what element(s) the “rotary motion pressing the third pin […]” belongs.
Third, the limitation fails to make clear what is being “generated in the drive arm”.
Fourth, the limitation fails to make clear what element(s) and/or action(s) is causing the “moving [of] the third pin”.
Regarding claim 1, second page, lines 28-31, the limitation “the elastic member moves in the first direction in which the top end elastic member portion does not come in contact with an outer peripheral face of the drive wheel while the drive arm moves in the first direction due to the rotary motion to move the third pin to the second end swing arm portion generated in the drive arm” is vague and indefinite.
First, as above, the limitation is generally narrative with portions that appear grammatically incorrect.
Second, the limitation fails to make clear to what element(s) is/are causing the “elastic member” to “move[] in the first direction”.
Third, the phrase “the elastic member moves in the first direction in which the top end elastic member portion does not come in contact with an outer peripheral face of the drive wheel” is generally unclear.  The limitation appears to be defining a feature—movement “in the first direction”—by what does not cause (“does not come in contact with […]”) rather than by what it is or does.  This is confusing and should be clarified.
Fourth, the limitation “the rotary motion” is recited.  There is insufficient antecedent basis for this limitation in the claim.  The claim fails to make clear to what element(s) “the rotary motion” belongs/describes.  The claim also introduces several different “a rotary motion” features, and thus it is unclear whether the instant recitation of “the rotary motion” is intended to refer to one of the previously-introduced “rotary motion” features and, if so, which one.
Fifth, the limitation “the second end swing arm portion generated in the drive arm” appears to state that “the second end swing arm portion”—i.e., a physical component—is “generated in the drive arm”—i.e., another physical component.  Like saying “a ball is generated in a bat,” this phrase just does not make sense.  Applicant is kindly requested to review claim limitations prior to submission so as to avoid any unnecessary delays in prosecution.
Regarding claim 1, third page, lines 1-6, the limitation “the swing arm pulls the third pin in the second direction, thereby moving the drive arm in the second direction, and the follower arm undergoes a rotary motion in the second direction around the first pin as the axis by pulling of the second pin during the rotary motion of the swing arm in the second direction, since a rotary motion to press the third pin against the inner peripheral face of the first through-hole of the swing arm is generated in the drive arm by moving the third pin to the second end swing arm portion” (emphasis added) is vague and indefinite.
First, the limitation is generally narrative.  It would be helpful to first set forth all the structural components of the “power generation system” and then, succinctly, describe their functional relationships.  
Second, it is unclear how the “swing arm” may “pull[] the third pin in the second direction”.
Third, the phrase “around the first pin as the axis” is not idiomatic and is, consequently, vague and indefinite.  Furthermore, it is unclear what the term “the axis” is intended to refer to.
Fourth, it is unclear what the adverb “since” is intended to indicate.  If a causal relationship/functionality is intended, it would be clearer to actively state, e.g., action X causes result Y, etc., rather than use a phrasing such as “since X, then Y,” as appears to be the case here.
Regarding claim 1, third page, lines 7-11, the limitation “the elastic member moves in the second direction in which the top end of the elastic member portion comes in contact with the outer peripheral face of the drive wheel, and the drive wheel rotates by pressing by the elastic member while the drive arm moves in the second direction due to the rotary motion to move the third pin to the second end the swing arm portion generated in the drive arm” (emphasis added) is vague and indefinite.
First, the limitation is generally narrative.  It would be helpful to first set forth all the structural components of the “power generation system” and then, succinctly, describe their functional relationships.  
Second, the limitations “the top end,” “the elastic member portion,” “the rotary motion,” and “the second end the swing arm” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Third, the phrase “rotates by pressing by […]” is not idiomatic and is, consequently, unclear. 
Fourth, the phrase “the second end the swing arm portion generated in the drive arm” is not grammatically correct and is, consequently, vague and indefinite.  Also, as noted above, this phrase appears to state that “the second end the swing arm portion”—i.e., a physical component—is “generated in the drive arm”—i.e., another physical component.
Regarding claims 3-17, the claims should be reviewed and revised in light of the guidance provided above for claim 1.
Regarding claim 3, the limitation “a movement component that moves the arm mechanism” is vague and indefinite.  Notably, the claim fails to make clear what a “movement component” may comprise.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term is indefinite because the specification does not clearly redefine the term.
Regarding claims 6, 13, the limitation “a rotation control device for the controlling rotation of the cam wheel” is vague and indefinite.  
First, the limitation is grammatically incorrect.  It appears the phrase may be better written as, e.g., —a rotation control device for the controlling of the rotation of the cam wheel—.  However, it is Applicant’s responsibility to verify technical accuracy and proper grammar.
Second, the claim fails to make clear what a “rotation control device” may comprise.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 9, the limitation “a rotation device that rotates the pedestal” is vague and indefinite.  
Notably, the claim fails to make clear what a “rotation device” may comprise.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term is indefinite because the specification does not clearly redefine the term.
Regarding claims 3-17, they are dependent on claim 1 and thereby inherit the deficiencies thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
June 17, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Random House Unabridged Dictionary, © Random House, Inc. 2022.